Citation Nr: 0824764	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation for service-
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss, and assigned a 10 
percent evaluation, effective January 24 2002.  

According to the veteran's substantive appeal, received in 
February 2005, he requested a personal hearing before a 
Veterans Law Judge at the local RO.  In February 2005, the 
veteran indicated that he withdrew his Travel Board hearing 
request, and opted for a videoconference in lieu.  However, 
according to the "Certification of Appeal" form, it was 
noted on April 11, 2006 the veteran withdrew his 
videoconference hearing request as well.  As such, the Board 
finds that the veteran wishes to proceed without a personal 
hearing.  

In a September 2005 rating decision, the RO increased the 
evaluation for bilateral hearing loss to 30 percent, and 
changed the effective date for the grant of service 
connection for hearing loss and the 30 percent evaluation to 
February 24, 1999.  While the matter of an earlier effective 
date for the grant of service connection was initially on 
appeal, the veteran had specified in his May 2004 notice of 
disagreement that he wanted the effective date back to his 
claim in February 1999.  Accordingly, the award of the 
earlier effective date was a substantial grant of the benefit 
sought and that matter is no longer in appellate status.   


FINDINGS OF FACT

1.  July 2005 audiological results exhibit an exceptional 
pattern of hearing loss in both ears manifested by hearing 
acuity at Level VI, bilaterally.  

2.  The veteran has not submitted evidence tending to show 
that his hearing loss is unusual, requires frequent periods 
of hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  



CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's bilateral hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, because the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2007).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2007).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2007).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).

During service, the veteran's was an electrician and radio 
repairman.  The record contains a statement which indicates 
that the veteran was exposed to very loud noise in the engine 
room aboard ship during service.  

According to a "QTC" examination report dated in March 
2004, the veteran reported difficulty understanding speech at 
normal conversation levels.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
50
50
65
75
LEFT
69
65
65
70
75

Speech recognition scores were 84 percent in the right ear, 
and 88 percent in the left ear.  Diagnosis, in pertinent 
part, was moderate to severe sensorineural hearing loss of 
cochlear origin in both ears, which was related to military 
noise exposure.
Based on the foregoing evidence, the RO granted service 
connection for bilateral hearing loss.  

According to a July 2004 VA progress note, the veteran 
reported worsening hearing loss.  Audiogram showed 
significant change for the worse.  There was moderate to 
profound mixed hearing loss with large conductive component 
in one or both ears.

Private correspondence dated in February 2005 reflects that 
the veteran had been under the care of the undersigned 
physician for bilateral hearing loss and chronic 
labyrinthitis.  It was noted that he is an excellent 
candidate for amplification.  

VA audiology note dated in February 2005 shows that the 
veteran underwent audiologic recheck.  The veteran complained 
of fluctuating decrease in hearing in both ears.  Audiologic 
evaluation revealed significant decrease in word recognition 
score in the right ear, and in air conduction pure tone 
thresholds in the left ear at 2000 and 4000 hertz.  There was 
moderate to severe mixed hearing loss in the right ear and 
moderate to profound mixed hearing loss in the left ear.  
Word recognition was "fair" in the right ear, and "good" 
in the left ear.

In July 2005, the veteran underwent another "QTC" 
audiologic examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
74
75
60
80
80
LEFT
75
70
75
75
80

Speech recognition scores were 68 percent in the right ear 
and 80 percent in the left ear.  The examiner noted that 
there is no change in the veteran's diagnosis, noting that 
the veteran has a mixed sensory neural conductive hearing 
loss as a result of military noise exposure.

Considering the March 2004 audiometric testing results, the 
veteran has level III hearing acuity in the right ear.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2007).  
There is an exceptional hearing pattern in the left ear 
because the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 55 decibels or more.  See 38 C.F.R. § 4.86(a) 
(2007).  Therefore, the Board may use an alternative method 
to evaluate the left ear hearing impairment. 

Under Table VI, when the column for average pure tone decibel 
loss of 69 percent falling between 66 and 73 is intersected 
with the line for 84 to 90 percent discrimination, the 
resulting designation is III for the left ear.  Under Table 
VIA, a pure tone threshold average of 69 results in a 
designation of V.  Therefore, a higher value (V) is obtained 
using Table VIA.  Next, Table VII must then be consulted for 
assignment of a percentage evaluation and assignment of a 
diagnostic code. With a numeric designation of III for the 
right ear and V for the left ear, the point of intersection 
on Table VII requires assignment of a 10 percent rating under 
Diagnostic Code 6100.

The July 2005 audiometric testing results reflect an 
exceptional pattern of hearing loss in both ears.  Therefore, 
the Board may use an alternative method to evaluate the left 
ear hearing impairment.  Applying the relevant Roman numeral 
designations under Table VI, the evaluation of hearing 
impairment of the right ear is Level VI and V in the left 
ear.  Under Table VIA, hearing acuity is at Level VI, 
bilaterally.  Since the application of Table VIA results in a 
higher numeral, the Board will use Table VIA.  Applying the 
relevant numeric designations (Level VI, bilaterally) to 
Table VIA, the disability evaluation for bilateral hearing 
loss meets the criteria for a 30 percent evaluation.  As 
such, a disability evaluation for service-connected bilateral 
hearing loss in excess of 30 percent is not warranted.  38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

The veteran reports difficulty understanding conversation.  
He is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite his complaints, the evidence does 
not establish additional hearing impairment such as to enable 
a finding that the veteran's disability picture meets the 
criteria necessary for an evaluation in excess of 30 percent 
under Diagnostic Code 6100.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected bilateral 
hearing loss, or that such disability causes marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.




ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


